                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

    JIMMY DEAN HALE,                             )
                                                 )        Case No. 2:19-cv-130
          Plaintiff,                             )
                                                 )        Judge Travis R. McDonough
    v.                                           )
                                                 )        Magistrate Cynthia R. Wyrick
    GREENE COUNTY POLICE                         )
    DEPARTMENT, GREENE COUNTY, and               )
    TOWN OF GREENEVILLE,                         )
                                                 )
          Defendants.                            )


                                             ORDER



         On July 19, 2019, Plaintiff Jimmy Dean Hale filed this pro se action as well as a motion

to proceed in forma pauperis (Docs. 1, 2). On February 5, 2018, United States Magistrate Judge

Cynthia R. Wyrick filed a report and recommendation (Doc. 8), recommending the Court dismiss

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), because there is no basis for

federal jurisdiction.

          Plaintiff has not filed objections to Magistrate Judge Wyrick’s report and

recommendation.1 Nevertheless, the Court has conducted a review of the report and

recommendation, as well as the record, and agrees with Magistrate Judge Wyrick’s well-




1
  Magistrate Judge Wyrick specifically advised Plaintiff that he had 14 days in which to object to
the report and recommendation and that failure to do so would waive her right to appeal. (Doc. 8,
at 4); see also Fed. R. Civ. P. 72(b)(2); Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that
“[i]t does not appear that Congress intended to require district court review of a magistrate’s
factual or legal conclusions, under a de novo or any other standard, when neither party objects to
those findings”). Even taking into account the three additional days for service provided by Fed.
R. Civ. P. 6(d), the period in which Plaintiff could timely file any objections has now expired.
reasoned conclusions. Accordingly, the Court ACCEPTS and ADOPTS the report and

recommendation (Doc. 8) pursuant to 28 U.S.C. § 636(b)(1), and ORDERS that the action be

DISMISSED.

       AN APPROPRIATE JUDGMENT WILL ENTER.


                                          /s/ Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                            2
